This Amended Pricing Supplement No. 2007-MTNDD156 is being filed to correct the “CUSIP” provided in the section “Description of the Notes” on page 10. Pricing Supplement No. 2007-MTNDD156 Dated August 17, 2007 (To Prospectus Supplement Dated April 13, 2006 and Prospectus Dated March 10, 2006) $18,000,000 principal amount Citigroup Funding Inc. Medium-Term Notes, Series D 2.80% Notes Exchangeable for the Cash Value of the Common Stock of Pfizer Inc. Due 2012 • The notes bear interest at the rate of 2.80% per annum, payable on February 28 and August 31 of each year, beginning February 28, 2008. • If not previously exchanged by you, the notes will mature on August 31, 2012. At maturity you will receive $1,000 in cash for each $1,000 principal amount of notes you then hold. • EXCHANGE RIGHT Beginning September 24, 2007, you will have the right to exchange each $1,000 principal amount of notes you then hold for the cash value of 32.1612 shares of Pfizer common stock (which we refer to as the underlying stock). • If you exchange your notes, the cash value that you receive may not be greater than the issue price of your notes. • The notes will be issued in minimum denominations of $1,000 and integral multiples of $1,000. • We will not apply to list the notes on any exchange. Investing in the Notes involves a number of risks. See “Risk Factors Relating to the Notes” beginning on page PS-2. The notes represent obligations of Citigroup Funding Inc. only and do not represent obligations of or interests in Pfizer Inc. Pfizer Inc. is not involved in any way in this offering and has not authorized, sponsored or consented to the issuance of the notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the notes or determined that this prospectus, prospectus supplement and pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. The notes are not deposits or savings accounts but are unsecured debt obligations of Citigroup Funding Inc. and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency or instrumentality. Per Note Total Public Offering Price $ 1,000 $ 18,000,000 Agent’s Discount $ 0 $ 0 Proceeds to Citigroup Funding Inc. (before expenses) $ 1,000 $ 18,000,000 We expect that delivery of the notes will be made against payment therefor on or about August 24, 2007. Because the notes will not settle in T+3, purchasers who wish to trade the notes on the date hereof or the next following business day will be required to specify an alternative settlement cycle at the time of any such trade to prevent a failed settlement and should consult their own advisor. RISK FACTORS RELATING TO THE NOTES An investment in the notes entails significant risks not associated with similar investments in a conventional debt security, including, among other things, fluctuations in the market price of the underlying stock and other events that are difficult to predict and beyond our control. You Will Not Participate in the Appreciation of the Underlying Stock Unless It Appreciates Significantly from Its Value on August 17, 2007 The notes offer you less opportunity to participate in any appreciation of the underlying stock than does direct investment in the underlying stock because you will not participate in any appreciation in the price of the underlying stock unless you exchange the notes and the cash value of the underlying stock appreciates approximately 30% from the initial value of $23.918 on August 17, 2007 to the date the exchange is effected. You Will Not Participate in Approximately the First 30% of any Appreciation of the Underlying Stock Even if the price of the underlying stock appreciates from August 17, 2007 and you exchange the notes, you will not participate in approximately the first 30% of the appreciation in the price of the underlying stock from its value on August 17, 2007. The Yield on the Notes May Be Lower Than the Yield on a Standard Debt Security of Comparable Maturity The notes bear interest at the rate of 2.80% per annum. As a result, if the price of the underlying stock over the term of the notes is less than, equal to or only slightly greater than a price equal to $1,000 divided by the exchange ratio (a price that represents approximately a 30% appreciation in the cash value of the underlying stock from its cash value on August 17, 2007), you will receive an amount in cash upon exchange that is equal to or slightly greater than the principal amount of your notes and the effective yield on your notes will be less than that which would be payable on a conventional fixed-rate, non-callable debt security of Citigroup Funding of comparable maturity. You Will Not Receive Any Dividends Paid on the Underlying Stock Your return on the notes will not reflect the return you would realize if you actually owned shares of the underlying stock and received any dividends paid on those shares because the notes do not entitle you to receive those dividends. The Price at Which You Will Be Able to Sell Your Notes Prior to Maturity Will Depend on a Number of Factors and May Be Substantially Less Than the Amount You Originally Invest We believe that the value of the notes in the secondary market will be affected by the supply of and demand for the notes, the value of the underlying stock and a number of other factors.
